Citation Nr: 1026084	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  06-18 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a 
previously denied claim for service connection for dental disorder, 
loss of teeth. 

2.  Entitlement to service connection for dental disorder for 
compensation purposes. 

3.  Entitlement to service connection for dental treatment purposes.

4.  Entitlement to service connection for psychiatric disorder, to 
include posttraumatic stress disorder (PTSD). 



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 
1956 to April 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).  In 
pertinent part of that rating decision, the RO reopened the claim for 
dental disorder, but continued and confirmed the denial of the 
benefits on the merit.  It also denied the claim for psychiatric 
disorder.  The Veteran appealed.  

As a procedural matter, the Board notes that when the Veteran filed a 
claim for service connection for dental disorder, he did not specify 
whether his claim was both for treatment purposes and for 
compensation purposes.  As will be discussed in more detail below, 
under current VA regulations, entitlement to compensation and 
eligibility for outpatient dental treatment are determined under 
different criteria.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.  
It appears that the RO has consistently adjudicated the Veteran's 
claims based on analysis under both theories of entitlement.  As 
such, the Board has expanded and separated the Veteran's dental claim 
into two issues, to include consideration of entitlement to service 
connection for compensation as well as treatment purposes.  

The issue of entitlement to service connection for psychiatric 
disorder is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  In a June 2001 rating decision, the RO denied a claim of service 
connection for dental disorder, loss of teeth, because there was no 
evidence of any inservice injury or current dental disorder.  The 
Veteran was notified of the decision later that month, but he did not 
appeal.

2.  Since the June 2001 rating decision, an additional report from 
the Veteran's service treatment records has been associated with his 
claims file. 

3.  The Veteran does not have a dental condition or disability as a 
result of combat wounds or other trauma during her active military 
service. 

4.  The Veteran's teeth were extracted during the course of in-
service dental treatment.  

5.  The Veteran was discharged from service in 1958, and his first 
claim for dental treatment was not received until 1999.


CONCLUSIONS OF LAW

1.  The June 2001 rating decision that declined to reopen a claim for 
dental disorder, loss of teeth, became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009). 

2.  Additional reports of the Veteran's service treatment records 
have been associated with his claims file, and the claim for service 
connection for a claim for dental disorder, loss of teeth, is 
reopened, 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) 
(2009). 

3.  The criteria for service connection for a dental disorder, loss 
of teeth, have not been met.  38 U.S.C.A. §§ 1110, 1712 (West 2002); 
38 C.F.R. §§ 3.303, 3.381, 4.150 (2009).

4 The criteria for service connection for a dental disorder for VA 
dental treatment purposes have not been met.  38 U.S.C.A. §§ 1110, 
1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), 
the United States Department of Veterans Affairs has a duty to notify 
and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the Veteran of the information and evidence 
not of record that is necessary to substantiate the claim.  VA will 
inform the Veteran of the type of information and evidence that VA 
will seek to provide, and of the type of information and evidence, 
the Veteran is expected to provide.  38 C.F.R. § 3.159(b).  VA must 
provide such notice to the Veteran prior to an initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 
119-120 (2004).  These VCAA notice requirements apply to all elements 
of a claim for service connection, so VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

In the context of a claim to reopen, in addition to the general 
notice for the underlying service connection claim, the VCAA requires 
that the Secretary look at the bases for the denial in the prior 
decision and to provide the Veteran with a notice letter that 
describes what evidence would be necessary to substantiate the 
unestablished element(s) required to award service connection.  Kent 
v. Nicholson, 20 Vet. App. 1, 9 (2006).  The Veteran must also be 
notified of what constitutes both "new" and "material" evidence 
pertaining to the unestablished element(s) in order to reopen the 
previously denied claim.  Id. 

In this case, prior to the August 2005 rating decision, VA satisfied 
the some of the notification requirements of the VCAA by the way of a 
March 2005 letter to the Veteran.  In that letter, VA advised the 
Veteran of the basis for the previous denial of the claim, and of 
what types of evidence constituted both "new" and "material" 
evidence that was necessary to reopen the denied claim.   Also, the 
RO identified for the Veteran the types of evidence needed in order 
to substantiate his claim of service connection for a lower back 
condition.  In addition, the RO noted what evidence and information 
the Veteran was required to provide, and what evidence and 
information that VA was required to provide.  In a March 2006 notice 
letter, VA informed the Veteran on how a disability rating and an 
effective date will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Based on the evidence received, the RO re-adjudicated the Veteran's 
claim in August 2005.  As noted above, the RO confirmed and continued 
the denial of the claim.  The Veteran was notified of the decision, 
and he submitted a notice of disagreement in September 2005.   The 
Veteran was provided with a statement of case in April 2006.  

On review of the claim file, it appears that the Veteran has been 
provided with sufficient notification, and he has been given every 
opportunity to submit evidence and argument in support of his claims 
and to respond to VA notices.  Under these circumstances, the Board 
has determined that the notification requirements of the VCAA have 
been satisfied.  

Regarding VA's duty to assist, for claims to reopen received on or 
after August 29, 2001, VA has the duty to request records from 
Federal and non-federal agency sources if identified by the claimant.  
38 C.F.R. § 3.159(c)(1)-(3).  The Board finds that VA has made 
reasonable efforts to obtain relevant record adequately identified by 
the Veteran.  Specifically, the information and evidence that have 
been associated with the claim file consist of the Veteran's post-
service medical records, and other pertinent documents discussed 
below.  

In the instant matter, the Board notes that except for some "morning 
reports" correlating to the Veteran's service period, service 
medical records and personnel records in this case are unavailable 
and presumed destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC).  In the case where a veteran's service medical 
records are unavailable through no fault of his own, a heightened 
duty exits to assist the veteran in the development of the case.  See 
O'Hare v. Derwinski, 1 Vet App. 365 (1991); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  In this case, VA has attempted to obtain any 
available records, however these attempts were not successful.  The 
file contains a detailed memorandum, dated in April 2006, in which a 
Military Records Specialist/Coach itemizes events and actions 
surrounding VA's attempts to locate any pertinent records and 
concludes with a formal finding that service records are unavailable.  
In a February 2006 and an April 2006 letters, the RO informed the 
Veteran of the unsuccessful efforts to find his service records.  
Further, the RO has requested that the veteran send any pertinent 
records, including, any additional service medical documents that he 
might have in his possession.  

The Board finds that the VA has satisfied its heightened duty to 
assist the veteran.  In such situations, the Board also has a 
heightened obligation to explain its findings and conclusions, and to 
consider fully the benefit-of-the-doubt rule.  See Cuevas v. 
Principi, 3 Vet. App. 542, 584 (1992); O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The Board is mindful of this obligation in its 
determination below.  

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and its duty to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 
20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Application to Reopen a Previously Denied Claim 

The Veteran did not appeal the June 2001 rating decision, in which 
the RO denied his claim of entitlement to service connection for 
dental disorder, loss of teeth, for treatment purposes.  This 
decision became final.  38 U.S.C.A. § 7104(b).  The Veteran now seeks 
to reopen the claim.
 
A previously denied claim may be reopened, and its former disposition 
reviewed if VA receives or associates with the claims file relevant 
official service department records that existed and had not 
previously been associated with claims file when VA first decided the 
claim.  38 U.S.C.A. § 501 (a); 38 C.F.R. § 3.156 (c).  In such 
circumstances, VA will reconsider the claim, notwithstanding the 
requirement to submit "new and material evidence respect to a claim 
that has been disallowed.  Id. 

Evidence of record at the time of the June 2001 rating decision 
consisted of two "morning reports" that confirmed the Veteran's 
presences in Korea in January 1957 and post-service VA treatment 
records from 1986 to1999.  The RO denied the claim on the basis that 
the medical evidence did not show that the Veteran's current dental 
disorder that was incurred in service.  

Since the June 2001 rating decision, an additional report from the 
Veteran's service treatment records has been associated with his 
claims file.  This report shows that the Veteran had sixteen missing 
upper teeth and four missing lower teeth in November 1957.  The Board 
finds that the additional service treatment record received since the 
RO's June 2001 decision had not previously been associated with 
claims file when VA first decided the claim.  Thus, as official 
service department records have been obtained pursuant to 38 C.F.R. § 
3.156(c), the requirements to reopen are met.  See 38 U.S.C.A. 
§ 5108. 

On that basis, the claim for service connection for dental disorder, 
loss of teeth, is reopened, and the VA must consider the appeal on 
the merits of the underlying claim for service connection.  38 C.F.R. 
§ 3.156(c).  

2.  Service connection for a dental disorder, for compensation and 
treatment purposes

The Veteran seeks entitlement to service connection for dental 
disorder due to loss of teeth.  He asserts that all his upper and six 
to eight of his lower teeth were extracted during a medical procedure 
while he was stationed at Fort Bliss.  The Veteran further asserts 
that VA should replace his dentures, because his original teeth were 
extracted during service. 

As was alluded to in the Introduction above, a distinction is made 
between service connection of dental disabilities for compensation 
purposes and those for treatment purposes.

Service connection for compensation purposes can only be established 
for certain types of dental and oral conditions listed under 38 
C.F.R. § 4.150 (2009), such as impairment of the mandible, loss of a 
portion of the ramus, and loss of a portion of the maxilla.  
Compensation is available for loss of teeth only if due to loss of 
substance of the body of the maxilla or mandible.  See Simmington v. 
West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through 
trauma or disease such as to osteomyelitis must be shown for purposes 
of compensability.  The loss of the alveolar process as a result of 
periodontal disease is not considered disabling.  See Note to 
Diagnostic Code 9913, 38 C.F.R. § 4.150.  For loss of teeth, bone 
loss through trauma or disease such as to osteomyelitis must be shown 
for purposes of compensability.  The loss of the alveolar process as 
a result of periodontal disease is not considered disabling.  See 
Note to Diagnostic Code 9913, 38 C.F.R. § 4.150.

As noted above a complete set of the Veteran's service treatment 
records, other than two "morning reports", are unavailable.  The 
solitary service dental record contained in the claims folder shows 
twenty of the Veteran's teeth were missing and all his upper teeth 
were replaced with dentures.  The service dental record did not 
indicate whether there was evidence of trauma or whether the 
Veteran's teeth were extracted during service.  Importantly, the 
dental record fails to show, and the Veteran does not contend, any 
dental trauma during service.  The claims folder does not contain a 
separation examination.

Here, the record fails to show that the Veteran sustained any damage 
to his maxilla (upper jaw bone) or mandible (lower jaw bone) during 
service.  It follows that entitlement to compensation benefits for 
the loss of the body of the maxilla or mandible also is not shown.  
Thus, service connection may not be established for compensation 
purposes for missing or damaged teeth here.  See 38 C.F.R. § 4.150; 
see also Simmington, 11 Vet. App. at 4.  Accordingly, the Board finds 
that entitlement to VA compensation benefits for a dental disorder is 
not warranted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The Board will next consider whether service connection may be 
established for the purpose of outpatient dental treatment, based on 
the criteria set forth in 38 C.F.R. § 3.381.  The determination of 
whether service connection may be established for the purpose of 
outpatient dental treatment is based on the criteria set forth in 38 
C.F.R. § 3.381.  As provided by VA regulations, treatable carious 
teeth, replaceable missing teeth, dental or alveolar abscesses and 
periodontal disease are not considered disabling conditions, but may 
be considered service connected solely for the purpose of 
establishing eligibility for VA outpatient dental treatment. See 38 
U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381(a), 17.161 (2009).

Service connection may be granted for a dental condition of each 
tooth and periodontal tissue shown by the evidence to have been 
incurred in or aggravated by service.  When applicable, a 
determination will be made as to whether it is due to a combat wound 
or other service trauma, or whether the veteran was interned as a 
prisoner of war (POW).  38 C.F.R. § 3.381(b).  The significance of 
finding that a dental condition is due to service trauma is that a 
veteran will be eligible for VA dental treatment for the condition, 
without the usual restrictions of timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

The following principles apply to dental conditions noted at entry 
and treated during service: (1) teeth noted as normal at entry will 
be service connected if they were filled or extracted after 180 days 
or more of active service; (2) Teeth noted as filled at entry will be 
service connected if they were extracted or if the existing filling 
was replaced after 180 days or more of active service; (3) Teeth 
noted as carious but restorable at entry will not be service 
connected on the basis that they were filled during service. However, 
new caries that developed 180 days or more after such a tooth was 
filled will be service connected; (4) Teeth noted as carious but 
restorable at entry, whether or not filled, will be service connected 
if extraction was required after 180 days or more of active service; 
(5) Teeth noted at entry as nonrestorable will not be service 
connected regardless of treatment during service; (6) Teeth noted as 
missing at entry will not be service connected regardless of 
treatment during service. 38 C.F.R. § 3.381(d). The following will 
not be service connected for treatment purposes: (1) calculus; (2) 
acute periodontal disease; (3) 3rd molars, unless disease or 
pathology of the tooth developed after 180 days or more of active 
service, or was due to combat or in-service trauma; (4) impacted or 
malposed teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of active 
service. 38 C.F.R. § 3.381(e).

There are various categories of eligibility for VA outpatient dental 
treatment, including veterans having a compensable service-connected 
dental condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service-connected dental condition 
(Class II eligibility); those having a noncompensable service- 
connected dental condition adjudicated as resulting from a combat 
wound or other service trauma (Class II(a) eligibility); those who 
were detained as a POW (Class II(b) and Class II(c) eligibility); 
those who made prior applications for, and received, dental treatment 
from VA for noncompensable dental conditions but were denied 
replacement of missing teeth that were lost during any period of 
service prior to her or her last period of service (Class IIR 
(Retroactive) eligibility); those having a dental condition 
professionally determined to be aggravating disability from an 
associated service- connected condition or disability (Class III 
eligibility); those whose service-connected disabilities are rated at 
100 percent by schedular evaluation or who are entitled to the 100 
percent rating by reason of individual unemployability (Class IV 
eligibility); those who participate in a rehabilitation program under 
38 U.S.C. chapter 31 (Class V eligibility); and those who are 
scheduled for admission or who are otherwise receiving care and 
services under chapter 17 of 38 U.S.C. (Class VI eligibility).  38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161.

The Veteran does not qualify for Class I eligibility for VA dental 
treatment because, as discussed above, there is no basis for 
establishing service connection for any dental disorder for 
compensation purposes (Class I eligibility).

The Veteran also fails to establish eligibility for Class II 
treatment, one-time dental treatment for veterans having a 
noncompensable service-connected dental condition or disability in 
existence at the time of discharge.  Class II eligibility requires 
that, for veterans discharged after September 31, 1981, an 
application for treatment must be made within 180 days after 
discharge from service.  See 73 FR 58875 (Oct. 8, 2008).  The Veteran 
is ineligible for Class II treatment since he first applied for 
dental treatment in August 1999, over four decades after his 
separation from active duty service in April 1958, well beyond the 
requisite 180 days.

Nor is there any indication the Veteran is a prisoner of war (POW), 
precluding entitlement to Class II(b) and Class II(c) treatment.  See 
38 C.F.R. § 17.161(d), (e). 

There is also no indication that he is entitled to Class III 
retroactive eligibility pursuant to 38 C.F.R. § 17.161(f).  The 
record fails to show that he has a dental condition that impairs or 
aggravates a service- connected condition (Class III eligibility), 
see 38 C.F.R. § 17.161(g); that he has disabilities rated as 100 
percent disabling by schedular evaluation or due to individual 
unemployability (Class IV eligibility), or that he is a Chapter 31 
vocational rehabilitation trainee (Class V eligibility).  See 38 
C.F.R. § 17.161(h), (i).  Nor is he receiving or due to receive VA 
care and treatment under Chapter 17 (Class VI eligibility).  See 38 
C.F.R. § 17.161(j).

The Board concedes the Veteran's assertion that several of his teeth 
were pulled out during the course of in-service dental treatment.  
Importantly, though, this simply cannot constitute dental trauma for 
establishing outpatient treatment purposes, as a matter of law.  
Therapeutic and restorative dental treatment, for example, fillings, 
bridges, and extractions, almost always involves physical impact of 
the teeth.  The intended effect of dental treatment performed in 
service, including extractions of teeth, is not considered dental 
"trauma" as the term is defined in 38 C.F.R. §§ 3.381 and 17.161 (and 
former § 17.123(c)).  See also 38 U.S.C.A. § 7104(c) (2008); Smith v. 
West, 11 Vet. App. 134 (1998).  

To have had dental extractions during service is not tantamount to 
dental trauma, because trauma of teeth, even extractions, in and of 
itself, does not constitute dental trauma.  VAOPGCPREC 5-97, 62 Fed. 
Reg. 15,566 (1997).  Therefore, as the Veteran does not allege any 
injury to his teeth outside of the normal course of in-service dental 
treatment, the Board finds the Veteran did not suffer dental 
"trauma." 38 C.F.R. §§ 3.381 and 17.161.

In summary, there is no basis to grant service connection for a 
dental disorder for VA compensation or outpatient treatment purposes 
as a matter of law.  The Board is sympathetic to the Veteran's 
arguments but, unfortunately, is unable to provide a legal remedy.  
See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. 
Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret 
the law as it exists, and cannot 'extend . . . benefits out of 
sympathy for a particular [claimant].'").  Since the Veteran's claim 
fails because of absence of legal merit or lack of entitlement under 
the law, the claim must be denied.  See Sabonis, 6 Vet. App. at 430.

ORDER

New and material evidence has been submitted to reopen the claim for 
service connection for dental disorder, loss of teeth and for dental 
treatment purposes, and the claim is reopened.   

Entitlement to service connection for dental disorder, loss of teeth, 
and dental disorder for treatment purposes, is denied.


REMAND

The Veteran seeks entitlement to service connection for a psychiatric 
disorder, to include PTSD.  Based on a review of the record, the 
Board finds that additional development is necessary prior to 
adjudication of the claim. 

The Veteran asserted that he has experience nightmares since his 
service in Korea.  He reported that on one occasion while on guard 
duty, someone came up behind him, covered his mouth chin strap with a 
knife.  The Veteran also reported that he saw tanks with dead bodies 
in them.  The record reflects that the Veteran has a diagnosis for 
anxiety disorder with PTSD traits.  See the report of an October 2005 
VA psychiatric consult.  The Veteran has not yet been afforded a VA 
examination.  Moreover, since a complete set of the Veteran's service 
treatment records are not available, VA has a heightened duty exits 
to assist the Veteran in the development of the case.  See O'Hare v. 
Derwinski, 1 Vet App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  A remand is warranted to provide the Veteran with a VA 
psychiatric examination.  The RO/AMC should schedule the Veteran for 
a VA examination to identify the nature and likely etiology of any 
psychiatric disorder.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 
3.159(c)(4).

Prior to any examination, the RO/AMC should ask the Veteran to 
identify any outstanding records of pertinent VA or private 
treatment, and obtain those records.  
If any identified records cannot be obtained, a memorandum should be 
included in the file explaining the procedures undertaken to attempt 
to find the records and why such attempts were not fully successful.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should ask the Veteran to identify 
any outstanding records of pertinent VA or 
private treatment, and obtain those records.  If 
any identified records cannot be obtained, a 
memorandum should be included in the file 
explaining the procedures undertaken to attempt 
to find the records and why such attempts were 
not fully successful. 

2.  After all the available records have been 
associated with the claims folder, the RO/AMC 
should schedule the Veteran for an appropriate VA 
examination for the following purpose: to 
determine whether the Veteran has a psychiatric 
disorder, including PTSD; and, if so, then (b) to 
ascertain whether any such diagnosed disorder is 
related to service.  For any other psychiatric 
disorder diagnosed, the examiner should provide a 
medical opinion indicating whether it is at 
least as likely as not (e.g., a 50 percent or 
greater probability) that such condition is 
related to service.  

Adequate reasons and bases for any opinion 
rendered must be provided.  All studies deemed 
appropriate in the medical opinion of the 
examiner should be performed, and all the 
findings should be set forth in detail.  The 
claims file should be made available to the 
examiner, who should review the entire claims 
folder in conjunction with this examination.  
This fact should be so indicated in the 
examination report.  

3.  Then, the claim for service connection for a 
psychiatric disorder, to include PTSD, should be 
readjudicated.  If any benefit sought on 
determination of this claim remains unfavorable, 
a supplemental statement of the case should be 
furnished to the Veteran and his representative.  
An appropriate period of time should be allowed 
for response.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as well 
as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His cooperation 
in VA's efforts to develop his claim, including reporting for any 
scheduled VA examination, is both critical and appreciated.  The 
appellant is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' Appeals 
or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in 
an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


